Citation Nr: 0519634	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  98-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
heel fracture.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In April 1998, the veteran testified at a hearing 
at the RO.  In June 2002, the veteran testified at a hearing 
before the undersigned sitting at the RO.  In August 2003, 
after undertaking development pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board remanded the appeal for 
further evidentiary development.  


FINDING OF FACT

Residuals of a right heel fracture are not manifested by 
adverse symptomatology that equates to a moderate foot 
injury.


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
rating for residuals of a right heel fracture.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In August 1996, January 2003, and June 2003 letters as well 
as the August 2003 Board remand, VA notified the claimant 
what was required to award an increased rating, what actions 
VA had undertaken, and/or what action he needed to undertake, 
to include submitting authorizations to permit VA to secure 
pertinent records.  In the January 1998 statement of the 
case, as well as February 2002 and April 2005 supplemental 
statements of the case and in some of the above letters, the 
veteran was notified of the laws and regulations governing 
his claim, and what was needed to secure an increased 
evaluation.  Therefore, the duty to notify the appellant of 
the necessary evidence and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, after the veteran notified VA 
that he received all of his treatment from the Phoenix VA 
Medical Center, Dr. Neal Rendelman, and Good Samaritan 
Hospital, the RO thereafter obtained and associated these 
records with the claim files.  The RO also obtained his 
records from the Social Security Administration.  In 
addition, the veteran was afforded VA examinations in October 
1996, April 1998, January 2001, and June 2003.  In July 2003, 
an addendum to the June 2003 VA examination was secured.  

The RO, in August 1996, requested the veteran's treatment 
records from Dr. George Tinker.  Dr. Tinker did not reply to 
this request for his records.  Nonetheless, the Board finds 
that VA adjudication of his claim may go forward without a 
subsequent request for these records because the veteran 
reported that Dr. Tinker's records were only relevant to his 
treatment for depression, not a right foot disability, and 
therefore they are not pertinent treatment records.  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  The Board finds that further delay in adjudicating 
this appeal is not warranted, particularly in light of the 
fact that at the June 2003 VA examination the veteran denied 
receiving medical care for his right foot disability since 
service separation.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



The Claim

The veteran and his representative contend that the service-
connected right foot disability is manifested by 
symptomatology that warrants the assignment of a compensable 
rating.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating a disorder based on a loss of motion, 
consideration is given to the degree of functional loss 
caused by pain reported by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Historically, a February 1997 rating decision granted service 
connected for residuals of a right heel fracture and rated 
this disability as non-compensable by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5284 (foot injuries).  38 C.F.R. 
§ 4.20 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent 
rating is warranted for a moderate foot injury, and a 20 
percent rating is warranted for a moderately severe foot 
injury. 

The term "moderate"" as used in Diagnostic Code 5284 is 
not defined by regulation.  However, the overall regulatory 
scheme relating to the feet and toes contemplates 10 percent 
ratings in cases where problems include such difficulties as 
when the great toes are dorsiflexed with some limitation of 
dorsiflexion at ankle and definite tenderness under 
metatarsal heads.  See e.g., 38 C.F.R. § 4.71a, Diagnostic 
Code 5278.  A 10 percent rating may also be assigned when 
there is bilateral Morton's disease.  See e.g., 38 C.F.R. § 
4.71a, Diagnostic Code 5279.  A 10 percent rating may also be 
assigned when there is severe unilateral hallux valgus if 
equivalent to amputation of the great toe.  See e.g., 38 
C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent rating 
may also be assigned when there is unilateral hammer toe of 
all the toes without claw foot.  See e.g., 38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  A 10 percent rating may also be 
assigned when there is moderate malunion or nonunion of the 
tarsal or metatarsal bones.  See e.g., 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  However, the record is against finding 
that the veteran's right foot disorder approximates such a 
degree of severity.

With the above criteria in mind, the Board notes that a 
January 1999 VA treatment record records the veteran's claim 
that he could not perform a job involving extended walking 
and standing because of foot pain.  Thereafter, VA treatment 
records show the veteran's complaints and/or treatment for 
right foot pain diagnosed by a January 2003 x-ray as heel 
spurs, and diagnosed in April 2003 as pes cavus and sural 
neuritis.  They also include June and August 2003 treatment 
records showing the veteran receiving orthotics for the right 
foot because of pes cavus and sural neuritis. 

However, at the general VA examination in October 1996, the 
veteran did not complain of any right foot problems, gait was 
normal, and a right foot disability was not diagnosed.

At the April 1998 VA examination, the veteran reported that 
his right foot was asymptomatic until he has to stand and/or 
walk for over two hours.  At that time, he develops 
discomfort in the shin traveling down to his ankle.  His 
symptoms were relived by getting off of his feet and by using 
aspirin.  Examination was normal on all parameters.  
Specifically, his gait was normal, he could walk on his heels 
and toes as well as the lateral aspects of his feet, lower 
extremity pulses were good, and he had normal reflexes.  The 
range of motion in the right lower extremity was within 
normal limits.  The right foot and ankle did not have 
tendonosis or discomfort to palpation due to the heel 
fracture.  There were no masses.  It was opined that given 
his symptoms the veteran did not ever have a stress fracture 
of the right heel but "exercised induced anterolaterial 
compartment syndrome of an intermittent nature." 

Thereafter, at the general VA examination in January 2001, 
the veteran refused to be examined and reported that his 
physical condition was the same as when VA last examined him.  
Thereafter, the VA examiner opined that the veteran's x-rays 
do not show any abnormalities.

At the June 2003 VA examination, the veteran reported that he 
had not received any private or VA treatment for his right 
foot disability since his separation from military service.  
Nonetheless, he complained that he had had a problem with 
right heel, foot, and ankle pain when he walked over 30 to 60 
minutes and the pain would travel to his right shin if he 
walked for more than 60 minutes.  His pain was relived by 10 
to 20 minutes of rest.  The examined noted that a September 
1970 x-ray showed a probable healing stress fracture on the 
right os calcis, and that 2003 foot x-rays showed small 
calcaneal spurs.  The veteran did not use any type of brace.  
Examination was once again normal.  There was no swelling, 
tenderness, or muscle spasms.  Gait was normal.  The veteran 
was able to stand on his heels and toes.  The diagnosis was 
"right heel with undiagnostic disorder."  

In the July 2003 addendum to the June 2003 VA examination, 
the examiner reported that right foot x-rays showed spurs but 
no evidence of a heel fracture.  The examiner next opined 
that the functional impairment of the foot was "essentially 
none."

Given the above, the Board finds that, while the term 
"moderate" is not defined by regulation, when compared with 
other comparable ratings for the feet, this term must be 
understood to require greater difficulties than those 
objectively demonstrated by the veteran.  As suggested by the 
reference to other Diagnostic Codes, the veteran's 
difficulties due to the right heel fracture are not 
tantamount to moderate impairment, even when pain and 
swelling are considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004).  It bears emphasizing that service connection is not 
in effect for pes cavus or sural neuritis. 

Accordingly, the noncompensable rating currently assigned 
takes into account his current lack of symptoms.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  

In reaching the above conclusion, the Board has not over 
looked the veteran's personal hearing testimony or his 
writings to VA.  The Board recognizes that the veteran is 
competent to describe symptoms he experiences, however, for 
the reasons reported above, the Board assigns more 
evidentiary weight to the opinions provided by VA examiners 
as to the severity of the service-connected disability than 
those offered by the veteran and his representative.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for residuals of a right 
heel fracture is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


